Citation Nr: 0928119	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder, from June 2, 2004 
to December 12, 2004.

2.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder on and after February 1, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.


FINDINGS OF FACT

1.  From June 2, 2004 to December 12, 2004 , the appellant's 
posttraumatic stress disorder (PTSD) is manifested by 
adequate grooming; good eye contact; speech that was not 
rapid or pressured; cooperative; alert; oriented in most 
spheres, time, date, place and person; no psychotic activity; 
fair insight and judgment; adequate concentration; no then 
current suicidal or homicidal ideations, plans, or attempts; 
no hallucinations or delusions; no then recent crying spells; 
headaches; a predominately mixed, angry, and flat affect; a 
depressed/labile mood; inability to discuss painful events; 
difficulty sleeping; anxiety; irritability; intrusive 
thoughts; some difficulty formulating thoughts; physiological 
responses to external stimuli that remind him of combat; 
nightmares; difficulty trusting people; possibly tenuous 
reality testing; and problems related to working memory.

2.  On and after February 1, 2005, the appellant's affect has 
been characterized as mildly labile; mixed/flat; 
appropriately changing; calm; blunted; congruent; and stable.  
The appellant's mood has been described as not depressed; 
relatively dysthymic; "good"; euthymic; and neutral.  
Additionally, the appellant's PTSD has been marked by the 
following symptoms:  adequately groomed; good eye contact; 
easily engaged; speech not rapid or pressured, not tangential 
or circumstantial; no suicidal or homicidal ideations or 
intent; no panic attacks; no audio, visual, or command 
hallucinations; a logical thought process; intact insight and 
judgment; alert; oriented to time, place, person, and 
situation; periodic sleep difficulties; poor short term 
memory; depression; irritability; visible physiological 
responses when discussing stressful topics; concentration 
difficulties; nightmares; crowd avoidance; difficulties with 
concentration; various levels of motivation; periodic bouts 
of little to no appetite; anxiety; some panic; and reports of 
exaggerated startle responses and hypervigilance.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD, from June 2, 2004 to December 12, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD on and after February 1, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

The appellant's claim of entitlement to an increased 
evaluation for PTSD arises from his disagreement with the 
initial evaluation assigned to his PTSD following the grant 
of service connection.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to this claim.

The duty to assist the appellant has also been satisfied in 
this case.  The RO has obtained all of the appellant's 
available service treatment records and his identified VA 
medical and private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.   The appellant was also afforded two VA 
examinations during the course of this appeal.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of these claims, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the appellant served on active duty from 
September 1967 to September 1969.  A review of the 
appellant's claims file revealed that he was awarded a 
National Defense Service Medal, an Army Commendation Medal, 
an Air Medal, a Vietnam Service Medal with 4 Bronze Stars, a 
Bronze Star Medal, a Combat Infantryman Badge, and a Vietnam 
Campaign Medal.  Herein, he is seeking an initial evaluation 
in excess of 50 percent for PTSD, from June 2, 2004 to 
December 12, 2004, and an evaluation in excess of 50 percent 
for his PTSD on and after February 1, 2005.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the entire history 
is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the appellant's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here because the current 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for this disability.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.

Service connection was granted for PTSD by a December 2004 
rating decision and a disability rating of 30 percent was 
assigned thereto, effective from June 2, 2004.  See 38 C.F.R. 
§ 3.400 (2008).  The evaluation assigned to the appellant's 
service-connected PTSD was increased to 50 percent in the 
January 2006 rating decision, effective from June 2, 2004.  
Moreover, the appellant was granted a 100 percent evaluation 
from December 13, 2004 to January 31, 2005 due to 
hospitalization for PTSD treatment.  On and after February 1, 
2005, the RO granted a 50 percent evaluation.  After 
perfecting an appeal of this issue, the Board remanded the 
appellant's claim for further development.  After said 
development was completed, the 50 percent evaluation assigned 
to the appellant's service-connected PTSD before and after 
his hospitalization were maintained in the May 2009 
supplemental statement of the case.  The issue has been 
remitted to the Board for appellate review.

Pursuant to Diagnostic Code 9411, PTSD is rated at 50 percent 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  
Id.  A GAF score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A GAF of 
31-40 is defined as exhibiting some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., a depressed man that avoids friends, 
neglects family, and is unable to work; a child that 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Preliminarily, the Board finds that the various medical 
professionals that have examined the appellant did not, in 
most instances, distinguish which symptoms were exclusively 
associated with his PTSD and which were not.  In instances 
where the examiner failed to distinguish the symptoms, all of 
the symptoms will be presumed to be associated with the 
appellant's PTSD.  Mitleider v. Brown, 11 Vet. App. 181 
(1998).

Although not occurring during either of the relevant time 
periods below, the evidence of record indicates that the 
appellant was treated for depression as early as October 
1978.  The evidence of record also indicates that the 
appellant experienced a cerebral vascular accident (CVA) in 
approximately July 2000.  After the CVA, the appellant began 
reporting the following symptoms:  nocturnal/mental 
confusion; right arm numbness and weakness; difficulty 
focusing with his right eye; a "droopy" right eye lid; 
numbness on the right side of his face; headaches; and 
increased memory problems.

In March 2004, four days after being released from jail, the 
appellant underwent an addiction severity index.  The 
appellant reported that he had just finished serving a 60-
days jail sentence for a second driving-under-the-influence 
offence and violation of his probation.  In addition to these 
charges, the appellant's legal history was significant for 
contempt of court and public intoxication.  With respect to 
employment history, the appellant reported that his longest 
period of employment was 14 years, 2 months working as an 
owner/operator of his own business.  He further stated that 
he retired from this work after experiencing a CVA.  
Concerning his familial and social relationships, the 
appellant reported that he was divorced and that he was 
indifferent to that situation.  The appellant also reported 
significant periods of time wherein he had serious problems 
getting along with siblings, sexual partner/spouse, and 
neighbors.  In the month leading up to this interview, the 
appellant reported that he was "not bothered at all by 
family/social problems."  Medically, the appellant stated 
that he had never been treated or hospitalized for 
psychiatric reasons, but reported serious anxiety/tension, 
serious depression, and difficulty understanding or 
concentrating or remembering.  While serving out his 60-day 
jail term, the appellant reported that he was anxious and 
depressed; he was prescribed and was taking medication for 
depression at the time of this interview.

In April 2004, the appellant described himself as "happy 
most of the time."  Objective symptomatology was as follows:  
fairly good eye contact; low-toned, not rapid or pressured 
speech; self-described "really good" mood; no suicidal or 
homicidal ideations or intent; no hallucinations; no paranoid 
ideations; and no change in libido.  The appellant did report 
suicidal ideations while in jail, but, after his release, he 
stated "life is great," which he associated with having a 
supportive companion.  The diagnosis was depression, not 
otherwise specified, and was instructed to continue taking 
his medication.

A.  From June 2, 2004 to December 12, 2005

In June 2004, the appellant reported experiencing headaches, 
"more" insomnia, difficulty sleeping, and irritability, 
which he felt was a life-long issue for him.  The appellant 
reported that he took Xanax prior to 1995 for depression and 
anxiety, but stopped taking it because of heavy drinking 
during a bitter divorce.  The appellant stated that he drank 
heavily until he experienced the CVA in 2000.

Also in June 2004, the appellant was released from a 
substance abuse program that he began the previous month.  
During this program, the appellant's was provided diagnoses 
of depression and PTSD.  Symptoms associated with this PTSD 
diagnosis were: intrusive thoughts, physiological responses 
to external stimuli that reminded him of combat; nightmares; 
and difficulty sleeping.  Prior to entering the program, a 
mental status examination demonstrated that the appellant was 
pleasant; friendly; cooperative; exhibited spontaneous 
speech; that his affect showed some animation; a euthymic 
mood; rationality without loose association, derailment, or 
blocking; clear sensorium; noticeable word-finding 
difficulties; and mild aphasia.  The pre-induction diagnosis 
was depression disorder, not otherwise specified, and was 
assigned a GAF score of 65.

On August 25, 2004, symptomatology included adequate 
grooming; good eye contact; diminished affect; inability to 
discuss painful events; speech that was not rapid or 
pressured; anxiety; and no difficulties with irritability, 
anger, or sleeping on his then current medication.  The 
diagnosis was PTSD, alcohol dependence in remission, and 
depression, not otherwise specified, with a GAF score of 65.

On August 27, 2004, the appellant reported that, since 
serving in Vietnam, he has experienced anxiety; 
hypervigilance; violent, uncontrolled, and impulsive anger; 
intrusive thoughts; flashbacks; nightmares; and depression.  
With respect to his family history, the appellant reported he 
was married for 27 years before getting divorced in 1995.  As 
stated by the appellant, the basis for the divorce was 
general differences between him and his spouse and that he 
and his spouse were each seeing different people.  The 
appellant further reported that he considered himself a good 
father and family man and that he maintained a relationship 
with one of his children, but that his other two children 
"will not have anything to do with him."  A mental status 
examination revealed the following symptoms:  alert; oriented 
in most spheres, including time, date, place and person; 
cooperative; some pressured, hesitant speech; intrusive 
thoughts; some difficulty formulating thoughts; no psychotic 
activity; problems related to working memory; poor memory 
even with extensive rehearsal; reports that he is unable to 
learn new things, which easily frustrates him; no current 
suicidal or homicidal ideations, plans, or attempts; no 
hallucinations or delusions; a depressed mood; a mixed, 
anger, and flat affect; and fair insight and judgment.  The 
diagnosis was chronic, severe PTSD with a delayed onset and a 
GAF score of 50.

On September 13, 2004, during a social work case management 
session, the appellant presented with mixed/angry affect and 
a dysthymic mood.  The appellant reported being able to sleep 
for the first time since returning from Vietnam and that he 
had no overt suicidal or homicidal ideations.  The diagnosis 
was severe, chronic PTSD with a delayed onset.

On September 14, 2004, the appellant underwent a psychiatric 
evaluation that revealed that the following:  adequate 
grooming; slight downward gaze; diminished affect; no 
irritability; speech not rapid or pressured; and no suicidal 
or homicidal ideations or intent.  Significantly, appellant 
stated that he continued to sleep well and that he was 
looking forward to a hunting trip.  The diagnosis was PTSD 
with a GAF score of 65.

On September 22, 2004, the appellant underwent a VA 
examination to determine the presence of PTSD and, if 
present, the severity and etiology thereof.  After discussing 
his active duty service and his stressors, the appellant 
reported sleeping much better; reduced frequency of 
nightmares; an "okay" appetite; occasional, but reduced 
flashbacks; excessive startle response to sounds that remind 
him of combat; some mood lability; previous, but reduced 
outburst of anger; no then recent crying spells; anxiety; 
oriented; verbal; alert; "okay" speech; provides relevant 
responses to questions; difficulty trusting people; no 
hallucinations; no suicidal or homicidal ideations; and 
reality testing that may be tenuous.  The appellant also 
stated that since his CVA in July 2000, he has experienced 
difficulty concentrating and short term memory problems.  The 
diagnosis was PTSD and was assigned a GAF score of 50.

On December 7, 2004, the appellant presented with the 
following symptomatology:  adequate grooming; good eye 
contact; appropriately changing affect; speech was not rapid 
or pressured; adequate concentration; calm; no outbursts; 
sleeping well; occasional nightmares; denied depression; and 
denied then current suicidal or homicidal ideations or 
intent.  As noted by the examiner, the appellant joked and 
smiled at times during the evaluation.  The diagnosis was 
PTSD with a GAF score of 65.

From June 2, 2004 to December 12, 2004, the appellant's GAF 
scores have varied between 50 and 65.  Although GAF scores 
are important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence in accordance 
with all applicable legal criteria.  See Carpenter, 8 Vet. 
App. at 242.  Accordingly, an examiner's classification of 
the level of psychiatric impairment, by word or by a GAF 
score, is to be considered but is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  Id.; see also 
38 C.F.R. § 4.126 (2008); VAOGCPREC 10-95, 60 Fed. Reg. 43186 
(1995).

From June 2, 2004 to December 12, 2004, the appellant's 
manifestations of PTSD include adequate grooming; good eye 
contact; speech that was not rapid or pressured; cooperative; 
alert; oriented in most spheres, time, date, place and 
person; no psychotic activity; fair insight and judgment; 
adequate concentration; no then current suicidal or homicidal 
ideations, plans, or attempts; no hallucinations or 
delusions; no then recent crying spells; headaches; a 
predominately mixed, angry, and flat affect; a 
depressed/labile mood; inability to discuss painful events; 
difficulty sleeping; anxiety; irritability; intrusive 
thoughts; some difficulty formulating thoughts; physiological 
responses to external stimuli that remind him of combat; 
nightmares; difficulty trusting people; reality testing that 
may be tenuous; and problems related to working memory.  
Accordingly, the medical evidence of record from June 2, 2004 
to December 12, 2004 does not demonstrate that there is 
occupational and social impairment with deficiencies in most 
areas due to suicidal ideation; obsessional rituals that 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control; 
spatial disorientation, or neglect of personal appearance and 
hygiene.  Id.  Moreover, the evidence of record from June 2, 
2004 to December 13, 2004 does not indicate that the 
appellant's PTSD was marked by persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time 
and place; or memory loss for names of close relatives, own 
occupation, or own name.  Id.

Based on the totality of the evidence, including 
consideration of the GAF scores and objectively noted 
symptomatology, and in accordance with all applicable legal 
criteria, the Board finds that the appellant's PTSD is 
appropriately evaluated as 50 percent disabling from June 2, 
2004 to December 12, 2004.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.  
Thus, the Board finds that the objective medical evidence of 
record does not support an evaluation in excess of 50 percent 
from June 2, 2004 to December 12, 2004 for the appellant's 
service-connection PTSD.

B.  From December 13, 2004 to January 31, 2005

On December 13, 2004, the appellant entered a PTSD program at 
a VA Medical Center.  The appellant was dismissed from the 
program for failure to comply with sobriety requirements.  In 
the January 2006 rating decision, the RO granted the 
appellant the maximum 100 percent evaluation from December 
13, 2004 to January 31, 2004.  See 38 C.F.R. §§ 4.29, 4.130, 
Diagnostic Code 9411.  Because the appellant has been 
assigned the maximum evaluation allowable for this period of 
time, further analysis concerning an increased rating is 
moot.

C.  On and After February 1, 2005

On February 2, 2005, the appellant reported that he liked his 
medication and that he felt as though he was doing "okay" 
in that respect.  When confronted about being discharged from 
the PTSD program, the appellant became defensive, but 
admitted that alcohol had been a problem for him; he denied 
then current alcohol use.  Objective symptomatology was as 
follows:  mildly labile; mood not depressed; somewhat 
defensive; rational; and sensorium not clouded.  The 
diagnosis was chronic PTSD; no GAF score was provided.

On February 11, 2005, the appellant presented with a 
mixed/flat affect and relatively dysthymic mood.  The 
appellant reported "years of attempts to medically manage 
his anxiety, panic, and dysthymia."

On June 22, 2005, the appellant presented with the following 
symptomatology: adequately groomed; good eye contact; speech 
not rapid or pressured, not tangential or circumstantial; an 
appropriately changing affect; concentration difficulties; 
and poor short term memory since July 2000 CVA.

During brief treatment on September 22, 2005, the appellant 
was observed to be adequately groomed and dressed in casual 
clothing; exhibited a relaxed posture; made good eye contact; 
spoke normally; and demonstrated an appropriately changing 
affect.  The appellant reported sleeping "pretty good," and 
denied feeling depressed.

On December 20, 2005, the appellant's PTSD symptomatology 
included adequate grooming; good eye contact; speech within 
normal limits; an appropriately changing affect; no 
depression; no suicidal or homicidal ideations or intent; 
reduced nightmares and flashbacks; sleeping well; crowd 
avoidance; and no panic attacks.

On March 14, 2006, the appellant presented with adequate 
grooming; good eye contact; speech within normal limits; 
reports of sleeping well; a "few" nightmares and 
flashbacks; no feelings of being "on edge"; crowd 
avoidance; good appetite; and a self-described "good mood."  
The appellant further reported that he was looking forward to 
going fishing when the weather improved.

On June 27, 2006, objective observations of the appellant's 
PTSD symptomatology included adequate grooming; good eye 
contact; speech within normal limits; an affect with a mostly 
factual demeanor; no depression; no feelings of being "on 
edge"; no panic attacks; no problems with irritability or 
anger; nightmare; flashbacks; no paranoia; sleeping well; 
"okay" concentration; good motivation; good appetite; and 
no suicidal ideations or intent.

On September 26, 2006, the appellant reported that his then 
recent episode of kidney stones reminded him of his active 
duty service and that this episode aggravated his PTSD 
symptoms.  He further reported that his then current 
medications kept him calm, but that he intentionally avoided 
stressful situations.  He also reported that he was getting 8 
hours of sleep at night, but was unable to go to sleep before 
3 or 4 o'clock in the morning.  The appellant denied 
substance abuse problems, panic attacks, and suicidal 
ideations or intent.

On October 5, 2006, the appellant reported that he was 
"still" not able to sleep; he was prescribed new 
medications as a result.  At a follow-up appointment on 
October 24, 2006, the appellant stated that his medication 
kept him calm and that he was sleeping about 5 hours each 
night.  He reported that his nightmares and flashbacks have 
"eased up a little bit" and that his energy level during 
the day was "good."  The appellant denied feeling 
irritable, depressed, or angry, and stated that his appetite 
had increased.  Further, the appellant reported "good" 
concentration and "okay" motivation.  Objectively, the 
appellant presented with adequate grooming; a euthymic mood; 
an appropriately changing affect; speech within normal 
limits; good eye contact; and alertness.

On November 28, 2006, the appellant reported feeling rested 
after sleeping 6 to 7 hours each night.  The also reported 
that his PTSD symptoms during the day were "good" and that 
he feels "wonderful" on his medication. The appellant 
stated that he has been spending time at a local Veterans 
service organization and that he enjoys watching football, 
including going to games in Laramie, Wyoming.  He denied 
feeling depressed or irritable, and denied experiencing an 
exaggerated startle response or hypervigilance.  Objective 
symptomatology included nightmares; flashbacks; good 
appetite; and no suicidal ideations or intent.

On January 9, 2007, the appellant presented with the 
following PTSD symptomatology:  adequately groomed; good eye 
contact; speech within normal limits; an appropriately 
changing affect; no irritability or depression; no panic 
attacks or feeling of being "on edge"; a good appetite; no 
suicidal ideations or intent; and sleeping 8-9 hours each 
night.  The appellant reported that he enjoyed serving on the 
Board of Directors for a local Veterans service organization.

On March 6, 2007, the appellant reported sleep difficulties 
with some initial and middle insomnia, and that he was 
experiencing nightmares and anxiety several nights each week.  
Objective symptomatology included good eye contact; speech 
within normal limits; neutral mood; no depression; no 
suicidal ideations or intent; and good concentration.

On April 3, 2007, the appellant reported that he was sleeping 
6 to 7 hours each night, that he felt relaxed, and that his 
nightmares and flashbacks were not as severe as they had been 
in the past.  Further, the appellant stated that he enjoys 
serving on the Board of Directors at a local Veterans service 
organization, playing cards, and fishing.  Objective PTSD 
symptoms were as follows:  adequate grooming; appropriately 
changing affect; not irritable or agitated; and a euthymic 
and calm affect.

On August 14, 2007, objective symptoms included:  adequate 
grooming; good eye contact; feelings of frustrations; speech 
within normal limits; alertness; some facial animation; no 
suicidal or homicidal ideations or intent; good appetite; 
diminished concentration; and some irritability.  The 
appellant reported that he has experienced hypervigilance and 
exaggerated startle responses.  The appellant further 
reported that he stopped taking his medication 3 weeks prior 
to this evaluation because it was making him sleepy and that 
he was having nightmares.  The appellant stated that these 
nightmares would rouse him from sleep with his heart racing, 
diaphoretic, and anxious, and caused him to sob and gasp.  
The appellant was scheduled to undergo a sleep study to rule 
out sleep apnea.

On February 13, 2008, as the result of a tele-psychiatric 
evaluation, symptoms of the appellant's PTSD were determined 
to be as follows:  speech within normal limits; euthymic 
mood; alertness; sensorium not clouded; adequately groomed; 
no sleep difficulties; nightmares approximately once per 
month; no irritability; no audio, visual, or command 
hallucinations; no suicidal or homicidal ideations or intent; 
good appetite; and no panic attacks.  The appellant reported 
experiencing an exaggerated startle response, hypervigilance, 
and avoidance behavior, but that his concentration was 
"okay."  The appellant further reported going to a casino 
every other week and that he was looking forward to spring so 
that he can get out more.  The appellant also reported that 
he experienced a recent episode of kidney stones and that, as 
a result, his PTSD symptoms were aggravated.

In March 2009, the appellant underwent a VA examination to 
determine the severity of his currently diagnosed PTSD.  
Generally, the appellant stated that he felt as though his 
PTSD symptoms had increased in the years leading up to this 
examination.  The appellant reported not being able to sleep 
at night; hyper-arousability; periods of having no appetite; 
nightmares 3 to 4 times per week during certain periods of 
time; feelings of being withdrawn; lack of motivation; 
avoidance behaviors; flashbacks 2 to 3 times per week; 
nervousness; and "moderate" paranoia.  For the three months 
leading up to this examination, the appellant endorsed 
"moderate" depression; "moderate to severe" anxiety; poor 
sleep; poor appetite; "not good" energy level; lack of 
motivation; difficulties with his concentration and memory 
since the July 2007 CVA; pain and depression associated with 
an episode of kidney stones; irritability; violent urges 
and/or rages; no suicidal or homicidal ideations; no 
impulsive behavior; one instance of a self-described "panic 
attack"; no hallucinations; and no "bizarre" experiences 
of any sort.

After reviewing the appellant's PTSD treatment history, the 
examiner administered a mental status examination that 
reveled the following symptoms:  clean and casually dressed; 
easily engaged; an affect ranging from blunted to congruent, 
stable, and appropriate; clear and fluent speech; visible 
physiological responses when discussing stressful topics; an 
"okay" mood; high anxiety/panic; anger and frustration 
associated with past VA treatment and familial relationships; 
avoidance behavior; a logical thought process; intact insight 
and judgment; no flashbacks or paranoia; no suicidal 
ideations; and alert and oriented to time, place, person, and 
situation.  The diagnosis was chronic PTSD with a GAF score 
of 50.  The examiner further opined that the appellant 
experiences total occupational and social impairment due to 
his PTSD signs and symptoms as illustrated by the following 
examples:

...[H]is marriage was sabotaged by his 
anger and poor management of distress, 
it turned into a hostile affair with him 
losing his home; his relationships with 
a daughter and a son...were sabotaged by 
his anger and poor management of 
distress as well; his social 
relationships have a long term pattern 
of being sabotaged by his anger and poor 
management of his distress; it is my 
opinion that PTSD symptoms contributed 
directly to this anger and poor 
management of distress and the loss of 
ongoing family and social relationships, 
at this time with his health 
difficulties he lacks the supports that 
would help him in managing these 
problems.

...[E]excess use of alcohol increased 
after his divorce, use before his 
divorce was not problematic according to 
the [appellant's] report...he now claims 
sobriety for over three years, which is 
favorable, however, my opinion is that 
he is not sober due to recovery efforts 
as much as he is sober due to [other] 
health problems...

...[A]s long as [the appellant] was able 
to maintain his own business he was able 
to work, however, his anger and poor 
management of distress was such that he 
did not get along with other people, 
this was severe enough that when his 
health began to decline his occupational 
options were restricted.

The examiner further opined that the appellant's PTSD 
symptoms resulted in deficiencies in most areas of the 
appellant's life.  Further, the examiner also found that the 
appellant's PTSD symptoms required continuous medication and 
that he would benefit from improved social supports as well 
as contact with a PTSD treatment counselor.  

On and after February 1, 2005, the appellant's was assigned 
only one GAF score; that score was assigned as a result of 
the March 2009 VA examination and was 50.  Although GAF 
scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See 
Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
Id.; see also 38 C.F.R. § 4.126 (2008); VAOGCPREC 10-95, 60 
Fed. Reg. 43186 (1995).

On and after February 1, 2005, the appellant's affect has 
been characterized as mildly labile; mixed/flat; 
appropriately changing; calm; blunted; congruent; and stable.  
Likewise, the appellant's mood has been described as not 
depressed; relatively dysthymic; "good"; euthymic; and 
neutral.  Furthermore, the appellant's PTSD has been marked 
by the following symptoms:  adequately groomed; good eye 
contact; easily engaged; speech not rapid or pressured, not 
tangential or circumstantial; no suicidal or homicidal 
ideations or intent; no panic attacks; no audio, visual, or 
command hallucinations; a logical thought process; intact 
insight and judgment; alert; oriented to time, place, person, 
and situation; periodic sleep difficulties; poor short term 
memory; depression; irritability; visible physiological 
responses when discussing stressful topics; concentration 
difficulties; nightmares; crowd avoidance; difficulties with 
concentration; various levels of motivation; periodic bouts 
of little to no appetite; anxiety; some panic; and reports of 
exaggerated startle responses and hypervigilance.  
Additionally, the appellant stated that he enjoyed serving on 
the Board of Directors of a local Veterans service 
organization; that he was looking forward to Spring and to 
future fishing trips; that he enjoyed watching football, 
including going to see games in Laramie, Wyoming; and enjoyed 
playing cards and going to a casino.  Accordingly, the 
medical evidence of record on and after February 1, 2005 does 
not demonstrate that there is occupational and social 
impairment with deficiencies in most areas due to suicidal 
ideation; obsessional rituals that interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control; spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Id.  Moreover, the evidence of record on and after 
February 1, 2005 does not indicate that the appellant's PTSD 
was marked by persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time and place; or memory loss for 
names of close relatives, own occupation, or own name.  Id.

Based on the totality of the evidence, including 
consideration of the GAF score and objectively noted 
symptomatology, and in accordance with all applicable legal 
criteria, the Board finds that the appellant's PTSD is 
appropriately evaluated as 50 percent disabling from on and 
after February 1, 2005.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.  
Thus, the Board finds that the objective medical evidence of 
record does not support an evaluation in excess of 50 percent 
on or after February 1, 2005 for the appellant's service-
connection PTSD.

In making this determination, the Board notes that the most 
recent VA examiner found that the appellant's PTSD symptoms 
resulted in total occupational and social impairment.  This 
opinion stands in contrast to, not only the evidence of 
record, but also the evidence cited by the examiner in the 
resulting examination report.  The appellant owned and 
operated his own business for more than 14 years before 
experiencing a CVA in July 2000 at which time the appellant 
stated he retired.  Moreover, on numerous occasions leading 
up to the VA examination, the appellant consistently reported 
PTSD symptoms far milder than those reported and found during 
the examination.  While the examiner noted that the 
appellant's divorce and poor relationship with two of his 
children were likely due to his to his PTSD symptoms,  the 
appellant has since served on the Board of Directors for a 
service organization, attends football games, plays cards, 
and frequents a casino. Additionally, a finding of total 
occupational and social impairment is contrary to the 
examiner's assignment of a GAF score of 50.  As found by the 
Board, above, the evidence of record does not support an 
evaluation in excess of 50 percent for the appellant's 
service-connected PTSD on or after February 1, 2005.  The 
appellant's PTSD is marked by few, if any of the symptoms 
associated with an evaluation in excess of 50 percent.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  As such, the Board 
finds that a total evaluation for his service-connection PTSD 
is not warranted.



D.  Extraschedular Evaluation

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, 
it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the appellant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the appellant's disability 
level and symptomatology, then the appellant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render the 50 
percent rating for PTSD from June 2, 2004 to December 12, 
2004, inadequate.  The appellant's PTSD is evaluated as a 
mental disability pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by his disability.  Id.  As noted above, 
the appellant submitted evidence demonstrating that his most 
recent GAF assessments resulted in a scores ranging from 50 
to 65.  However, "[a]lthough certain symptoms must be 
present in order to establish the diagnosis of PTSD . . . it 
is not the symptoms, but their effects, that determine the 
level of impairment."  See Mauerhan v. Principi, 16 Vet. 
App. 436, 443 (2002) (citing 61 Fed. Reg. 52,695, 52,697 
(1996) (holding that § 4.130 "'is a reasonable and 
permissible construction of 38 U.S.C. § 1155'").

As demonstrated by the evidence of record, from June 2, 2004 
to December 12, 2004, the appellant's PTSD was marked by 
adequate grooming; good eye contact; speech that was not 
rapid or pressured; cooperative; alert; oriented in most 
spheres, time, date, place and person; no psychotic activity; 
fair insight and judgment; adequate concentration; no then 
current suicidal or homicidal ideations, plans, or attempts; 
no hallucinations or delusions; no then recent crying spells; 
headaches; a predominately mixed, angry, and flat affect; a 
depressed/labile mood; inability to discuss painful events; 
difficulty sleeping; anxiety; irritability; intrusive 
thoughts; some difficulty formulating thoughts; physiological 
responses to external stimuli that remind him of combat; 
nightmares; difficulty trusting people; reality testing that 
may be tenuous; and problems related to working memory.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
appellant's symptoms are congruent with the disability 
picture represented by a 50 percent disability rating for 
PTSD.  A rating in excess of 50 percent is provided for 
certain manifestations of PTSD, but the medical evidence 
demonstrates that those manifestations are not present in 
this case.  The criteria for a 50 percent rating reasonably 
describe the appellant's disability level and symptomatology 
and, therefore, a schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render the 50 
percent rating for PTSD on and after February 1, 2005, 
inadequate.  The appellant's PTSD is evaluated as a mental 
disability pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by his disability.  Id.  As noted above, 
the appellant submitted evidence demonstrating that his most 
recent GAF assessments resulted in a score of 50.  However, 
"[a]lthough certain symptoms must be present in order to 
establish the diagnosis of PTSD . . . it is not the symptoms, 
but their effects, that determine the level of impairment."  
See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) 
(citing 61 Fed. Reg. 52,695, 52,697 (1996) (holding that § 
4.130 "'is a reasonable and permissible construction of 38 
U.S.C. § 1155'").

On and after February 1, 2005, the appellant's affect has 
been characterized as mildly labile; mixed/flat; 
appropriately changing; calm; blunted; congruent; and stable.  
Likewise, the appellant's mood has been described as not 
depressed; relatively dysthymic; "good"; euthymic; and 
neutral.  Furthermore, the appellant's PTSD has been marked 
by the following symptoms:  adequately groomed; good eye 
contact; easily engaged; speech not rapid or pressured, not 
tangential or circumstantial; no suicidal or homicidal 
ideations or intent; no panic attacks; no audio, visual, or 
command hallucinations; a logical thought process; intact 
insight and judgment; alert; oriented to time, place, person, 
and situation; periodic sleep difficulties; poor short term 
memory; depression; irritability; visible physiological 
responses when discussing stressful topics; concentration 
difficulties; nightmares; crowd avoidance; difficulties with 
concentration; various levels of motivation; periodic bouts 
of little to no appetite; anxiety; some panic; and reports of 
exaggerated startle responses and hypervigilance.  
Additionally, the appellant stated that he enjoyed serving on 
the Board of Directors of a local Veterans service 
organization; that he was looking forward to Spring and to 
future fishing trips; that he enjoyed watching football, 
including going to see games in Laramie, Wyoming; and enjoyed 
playing cards and going to a casino.  When comparing this 
disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the appellant's 
symptoms are congruent with the disability picture 
represented by a 50 percent disability rating for PTSD.  A 
rating in excess of 50 percent is provided for certain 
manifestations of PTSD, but the medical evidence demonstrates 
that those manifestations are not present in this case.  The 
criteria for a 50 percent rating reasonably describe the 
appellant's disability level and symptomatology and, 
therefore, a schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; 
see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that 
the appellant's disability picture before and after his 
hospitalization cannot be characterized as exceptional cases, 
so as to render the schedular evaluations inadequate.  The 
threshold determination for a referral for extraschedular 
consideration was not met and, consequently, the Board finds 
that the appellant is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an evaluation in excess of the 50 
percent for either period of time, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD, from 
June 2, 2004 to December 12, 2005, is denied.

An evaluation in excess of 50 percent for PTSD on and after 
February 1, 2005 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


